UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        19-CR-131 (PAE)
                        -v-
                                                                           ORDER
 JUSTIN RIVERA,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court understands that issues have arisen in the related prosecution of Carl Andrews

relating to the retention and use, unauthorized by appointed defense counsel in that case, of an

investigator named Manuel Gomez. The Court would welcome a letter from the Government

summarizing the relevant history with respect to Mr. Gomez’s use in the Andrews case and

outlining the options available to this Court should it be determined that Mr. Gomez has

similarly been retained, without the authorization of appointed counsel, by or on behalf of

defendant Justin Rivera in this case. In the event the Government believes that such a

determination would merit the issuance of a court order, the Court would welcome receiving a

draft of such an order. To enable the Court to prepare for the emergency in-person conference

regarding the defense representation in this case, which the Court has been notified is likely to be

held on 2 p.m. on Wednesday, May 12, 2021, the Court directs the Government to file its

response by 10 a.m. on Wednesday, May 12, 2021. In the event that aspects of the

Government’s submission are properly filed on an ex parte or on an attorneys’ eyes only basis,

the Government is at liberty to so redact its submission.
      SO ORDERED.

                                     
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: May 10, 2021
       New York, New York




                            2
